        Case 8-17-71623-reg         Doc 82      Filed 10/12/18       Entered 10/12/18 10:58:32




       _____________________________________________________________________________________
                         85 Broad St., Suite 501, New York, New York 10004
                                  t: 212.471.5100 f:212.471.5150
                                         friedmanvartolo.com
                                                                                         October 12, 2018

Honorable Robert E Grossman
United States Bankruptcy Court
Eastern District of New York
Alfonse M. D'Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

         Re:     Iftikhar Bhatti
                 Bankruptcy Case No: 17-71623

Dear Judge Grossman:

Our office represents SN Servicing Corporation. Pursuant to the court’s loss mitigation order entered
on May 22, 2017 in the above referenced matter, please let this letter serve as a status report and
summary of what has transpired between the parties.

On August 7, 2018 our office received this file from the new servicer, SN Servicing Corporation and
reached out to debtor’s counsel to advise that our client requested explanations regarding the
documents they received from the prior servicer. Specifically:

   -     Only one month of paystubs were provided and shows no hourly rate- is the borrower on salary?
         The paystubs were also from May and are in need of updating.
   -     Another issue is the receipts included. What are they for? If they are for rental income the debtor
         is receiving, we need a profit and loss statement for the last 6 months along with rental
         agreements. There also was no income and expense sheet provided making it difficult to find out
         the proper DTI ratio for the borrower.

A denial has been issued as we have not received an explanation of the above. The denial letter has
been provided to debtor’s counsel. As a result, we respectfully request termination of loss mitigation.

         Please feel free to contact our office should you have additional questions.

                                                           Sincerely,

                                                           /s/ Richard Postiglione, Esq.
                                                           Richard Postiglione, Esq.
                                                           Friedman Vartolo LLP
                                                           1325 Franklin Avenue, Suite 230
                                                           Garden City, NY 11530
                                                           (P) 212.471.5100
                                                           bankruptcy@friedmanvartolo.com
